Citation Nr: 1532128	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  08-00 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for left knee patellofemoral disease.

2.  Entitlement to an initial disability rating in excess of 10 percent for left knee patellar subluxation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel



INTRODUCTION

The Veteran served on active duty from October 1978 through October 1982, January 1983 through January 1985, and March 1985 through February 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which granted service connection for left knee patellofemoral disease, effective March 1, 2006, with a noncompensable (zero percent) initial disability rating.  The Veteran perfected a timely appeal in which he challenged the assigned initial disability rating.  Original jurisdiction over this matter was transferred subsequently to the RO in San Diego, California.

In his substantive appeal, the Veteran requested that a Board hearing be held in this matter.  Accordingly, a Travel Board hearing was scheduled to take place in May 2010 at the San Diego RO and multiple notices to that effect were mailed to the Veteran's address in April 2010.  Still, the Veteran did not appear for the hearing.  Neither he nor his representative has provided any cause for his failure to appear, nor have they asked that a new hearing be scheduled.

During the development of the appeal, the Appeals Management Center (AMC) in Washington, D.C. issued a September 2012 rating decision in which it granted service connection, and a separate 10 percent initial disability rating, for left knee patellar subluxation, based on demonstrated left knee instability.  To the extent that the award of the separate disability rating for left knee patellar subluxation also arose out of the Veteran's original claim for service connection for a left knee disorder, the Board accepts jurisdiction over that issue in addition to the issue concerning the rating assigned for left knee patellofemoral disease.  As the Veteran has not expressed satisfaction with the disability rating assigned for left knee patellar subluxation, the Board presumes that he is seeking the maximum award for that disability.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

This matter was remanded previously by the Board in August 2011 and May 2014 for further development, to include VA examinations of his left knee and readjudication of the rating issues concerning the Veteran's left knee by the agency of original jurisdiction (AOJ).  Consistent with the August 2011 remand, the Veteran was afforded a VA examination of his left knee in November 2011.  Also consistent with the May 2014 remand, the Veteran was issued an October 2014 Supplemental Statement of the Case (SSOC) which did readjudicate and deny disability ratings higher than 10 percent for both left knee patellofemoral disease and left knee patellar subluxation.  The Board observes that the October 2014 SSOC contains typographical errors which erroneously identify the issues on appeal as being for initial disability ratings higher than 20 percent for both left knee disabilities.  A plain reading of the RO's analysis and reasoning shows, however, that the RO correctly considered whether initial disability ratings higher than 10 percent were warranted for both left knee disabilities.  Toward that end, it appears that the RO considered the correct issues and facts and applied correctly the appropriate rating criteria in adjudicating the issues on appeal.  Overall, the Board is satisfied that the directed development has been performed and will consider the issues on appeal on a de novo basis.

This appeal also initially included the issues of the Veteran's entitlement to service connection for recurrent idiopathic angioedema of the throat, a compensable initial disability rating for right shoulder acromioclavicular osteoarthritis, and a compensable initial disability rating for right foot metatarsophalangeal joint osteoarthritis.  The Veteran did not perfect his appeal as to the right foot issue by filing a substantive appeal as to that issue.  Service connection for recurrent idiopathic angioedema of the throat was granted in the AMC's September 2012 rating decision.  The Veteran has not expressed any disagreement with the effective date or the assigned initial disability rating as to that issue.  Finally, in May 2014, the Board adjudicated the issue of the Veteran's entitlement to a higher disability rating for right shoulder acromioclavicular osteoarthritis, denying an initial disability rating higher than 10 percent prior to November 14, 2011, but granting a higher 30 percent disability rating from November 14, 2011.  In view of the foregoing, the issues concerning the Veteran's recurrent idiopathic angioedema of the throat, right shoulder acromioclavicular osteoarthritis, and right foot metatarsophalangeal joint osteoarthritis do not remain on appeal before the Board.


FINDINGS OF FACT

For all periods relevant to this appeal, the Veteran's left knee disability has been manifested primarily by pain, swelling, popping, slight instability, and decreased flexion to no less than 110 degrees after repetitive motion.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for left knee patellofemoral disease are neither met nor approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5260 and 5261 (2014).

2.  The criteria for an initial disability rating in excess of 10 percent for left knee patellar subluxation are neither met nor approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A March 2006 pre-rating letter provided the Veteran with notice as to the process by which VA assigns effective dates and disability ratings for newly service-connected disabilities; however, did not provide any notice as to the information and evidence needed to substantiate his claim for service connection for a left knee disorder.  The Veteran's claim was subsequently adjudicated in the April 2006 rating decision.  After the Veteran initiated his appeal as to the left knee issue by filing a Notice of Disagreement in January 2007, the Veteran was given notice in September 2007 that was fully compliant with the VCAA.  After the Veteran was given an opportunity to respond, the issue of the Veteran's entitlement to a higher initial disability rating for his left knee disability was readjudicated in a November 2007 Statement of the Case.  Hence, the Veteran is not shown to be prejudiced by the late timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  His service treatment records, claims submissions, lay statements, and identified and relevant private treatment records have been obtained and associated with the record.  VA examinations of the Veteran's left knee were conducted in December 2005, October 2007, and November 2011.  These examinations, when considered along with the other evidence of record, are fully adequate for the purposes of determining the extent of the disability associated with the Veteran's left knee disabilities in light of the applicable rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Left Knee Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two ratings applies, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55 (1990).

For all periods relevant to this appeal, a 10 percent disability rating was assigned for the Veteran's left knee patellofemoral disease, based upon demonstrated loss of left leg extension under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5261.  DC 5261 provides for a 10 percent disability rating where leg extension is limited to 10 degrees.  A 20 percent disability rating is in order where leg extension is limited to 15 degrees.  A 30 percent disability rating is appropriate where leg extension is limited to 20 degrees.  A 40 percent disability rating is assigned where leg extension is limited to 30 degrees.  A maximum schedular 50 percent disability rating is awarded where leg extension is limited to 45 degrees.

Effective March 1, 2006, the Veteran was also granted a separate 10 percent disability rating for demonstrated right knee instability, pursuant to the criteria under 38 C.F.R. § 4.71a, DC 5257.  DC 5257, which are the criteria used for rating knee instability, provides for a 10 percent disability rating for slight recurrent subluxation or lateral instability.  A 20 percent disability rating is warranted where the evidence shows moderate recurrent subluxation or lateral instability.  A maximum 30 percent disability rating is assigned for severe recurrent subluxation or lateral instability.

Separate disability ratings may be assigned for limitation of flexion and extension of the same joint.  See VAOPGCPREC 09-04 (September 17, 2004).  In that regard, when a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.  

Disabilities due to loss of leg extension are rated under 38 C.F.R. § 4.71a, DC 5261.  Under those criteria, a 10 percent disability rating is appropriate where leg extension is limited to 10 degrees.  A 20 percent disability rating is in order where leg extension is limited to 15 degrees.  A 30 percent disability rating is assigned where leg extension is limited to 20 degrees.  A 40 percent disability rating is assigned where leg extension is limited to 30 degrees.  A maximum schedular 50 percent disability rating is awarded where leg extension is limited to 45 degrees.

As reference, the Board notes that the normal range of motion of the knee is defined by VA as being zero degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II (2014).

In evaluating the Veteran's right knee disabilities, the Board has also considered the potential application of the other provisions of 38 C.F.R., Parts 3 and 4.  Schafrath, 1 Vet. App. 589.  In doing so, the Board notes that other criteria for rating knee disabilities are provided under DCs 5256 (for ankylosis), 5258 (for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion), 5262 (for impairment of the tibia and fibula), and 5263 (for genu recurvatum).  Nonetheless, as discussed below, the evidence does not show that the Veteran's right knee manifestations included ankylosis, dislocated semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.  In the absence of such manifestations, those DCs are inapplicable in this case.  Rating criteria for knee disabilities are also provided under DC 5259 (for symptomatic removal of the semilunar cartilage); however, those criteria do not provide for a schedular disability rating higher than 10 percent and therefore does not assist the Veteran in obtaining a higher disability rating for his left knee.  Hence, DC 5259 is also inapplicable in this case.

Turning to the relevant evidence, the Veteran was given a VA examination of his left knee in December 2005.  At that time, he reported increased swelling after standing or walking for periods of more than 30 minutes.  He stated that he was experiencing pain in the left knee after standing for more than 45 minutes or walking for more than an hour.  He also reported having difficulty going up and down stairs and climbing ladders.  He denied using any medications or a brace.  On examination, the Veteran demonstrated left knee motion that included full extension to zero degrees and full flexion to 140 degrees.  The medial and collateral ligaments were intact and there was no evidence of instability.  The Veteran was able to squat down and duck walk.  No swelling was observed; however, crepitus was present during mild patellar displacement test.  X-rays revealed mild medial compartment osteoarthritis.

During an October 2007 VA examination, the Veteran reported ongoing left knee pain after performing daily life activities such as working in the yard, using stairs, running, and squatting.  An examination of the knee revealed no swelling, redness, or deformity.  Ligaments were intact and Lachman's and drawer tests were normal.  There was no evidence of instability.  A mild meniscus tear was noted, however, McMurray tests were normal.  There was no evidence of varus or valgus deformity.  Demonstrated gait was normal and there was no observed limitation in standing or walking.  Demonstrated motion again included full and pain free extension to zero degrees and full and pain free flexion to 140 degrees.  Repetitive motion was not productive of any loss of motion or symptoms including pain, fatigue, weakness, lack of endurance, or incoordination.

During a third VA examination performed in November 2011, the Veteran reported periodic flare-ups marked by increased pain while bending and stooping, occasional swelling, popping, and clicking.  He stated that he was experiencing more frequent instances of locking in his knee.  On examination, the Veteran was able to produce left knee flexion to 120 degrees, with pain beginning at the end of flexion, and full extension to zero degrees, also with pain at the end of motion.  Repetitive motion tests revealed excess fatigability and increased pain in the left knee that caused further loss of left knee flexion to 110 degrees but no further loss of extension.  Demonstrated strength in the left lower extremity was full.  Stability tests revealed 1+ anterior instability and slight recurrent left knee patellar subluxation.  The examiner noted a history of left knee meniscus injury that had been productive of frequent locking and joint pain; nonetheless, there was no reported history of a meniscectomy, knee joint replacement, or other surgical treatment.  X-rays revealed no acute osseous abnormality, but did show stable and very mild medial femoral tibial compartment osteoarthritis.  In terms of function, the examiner opined that the Veteran was limited in his ability to bend, squat, and knee on his left knee.  Nonetheless, the examiner did not opine that the Veteran's limitations impaired his occupational functioning.

Overall, the evidence shows that the Veteran's right knee disability has been marked primarily by left knee pain, swelling, popping, instability, and diminished flexion to 110 degrees after repetitive motion.  Those symptoms have resulted in functional impairment that includes decreased ability to squat, stand, or walk for long periods of time.

Given that the record shows full and pain free left leg extension to zero degrees throughout the course of this appeal, the criteria for a compensable disability rating under DC 5261 are not met.  Similarly, where the evidence shows that the Veteran has been able to produce right knee flexion to no less than 110 degrees, the criteria for a compensable disability rating under DC 5260 also are not met.  The Board recognizes that, under DeLuca v. Brown, 8 Vet. App. 202 (1995), VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the Diagnostic Codes.  "Functional loss" may occur as a result of weakness or pain on motion.  Here, the evidence shows that pain has been a constant and predominant symptom in the Veteran's left knee.  

Nevertheless, under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, as is shown in the present case, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined.  

Given the extent of left knee motion and the extent of functional and occupational impairment indicated in the record, there is no evidence of a disability picture that is commensurate to a limitation of left leg flexion to the extent necessary to establish entitlement to a higher disability rating, even after taking his reported pain into full consideration.  See DeLuca, 8 Vet. App. at 204 -07; 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5260 and 5261.  In this regard, the Board emphasizes that the currently assigned 10 percent rating already contemplates an otherwise noncompensable degree of limitation of motion verified by objective evidence of symptoms such as painful motion.

In terms of instability, the November 2011 VA examination did reveal the presence of 1+ (i.e., slight or mild) anterior left knee instability.  Such findings appear to be consistent with the Veteran's assertion during the November 2011 examination that he was experiencing more frequent instances of locking in the knee.  Notably, there is no indication in the record, nor does the Veteran report, that he has suffered any falls or difficulty walking over uneven terrain due to his right knee instability.  Similarly, he has not required the use of a brace or other device to stabilize his knee.  Indeed, he has demonstrated normal gait and ambulation during his VA examinations.  Overall, the findings from the November 2011 VA examination appear to be consistent with slight instability in the left knee.  Such findings are consistent with a 10 percent disability rating, and no more, under DC 5257.  Toward that end, the criteria for a disability rating higher than 10 percent for left knee instability also are not met.

Also consistent with Schafrath, the Board has considered application of the provisions under 38 C.F.R. § 3.321(b)(1), which govern the assignment of extra-schedular disability ratings.  In Thun v. Peake, 22 Vet App 111 (2008), the United States Court of Appeals for Veterans Claims (Court) established a three-step inquiry for determining whether an extra-schedular rating is warranted by the evidence.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

Considering the first prong under Thun, the Board concludes that the evidence in this case does not show that the Veteran's left knee disabilities have presented an exceptional disability picture which renders inadequate the available schedular criteria.  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and, no extra-schedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

Here, a comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, higher ratings are available under the applicable diagnostic codes; however, the Veteran's left knee disabilities have not been productive of the manifestations or disability picture required for a higher disability rating under those codes.  Moreover, the evidence does not show that the Veteran's disabilities have been marked by other relevant factors, such as in-patient treatment, surgery, or marked interference with his employment.  As such, it cannot be said that the available schedular disability ratings are inadequate.

Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's service-connected knee disabilities, under the provisions of 38 C.F.R. § 3.321(b)(1), have not been met.  Thun, 22 Vet. App. 111; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board has also considered whether "staged" disability ratings are warranted by the evidence.  The symptomatology shown upon examination and treatment, however, has been essentially consistent and fully contemplated by the assigned disability ratings.  As such, there is no basis for staged disability ratings in this case.

Overall, the evidence does not support the assignment of a disability rating higher than 10 percent for the Veteran's left knee patellofemoral disease, or, the assignment of an initial disability rating higher than 10 percent for left knee patellar subluxation.  Accordingly, this appeal is denied.  38 C.F.R. §§ 4.3, 4.7.  Again, the Board is cognizant that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).


ORDER

An initial disability rating in excess of 10 percent for left knee patellofemoral disease is denied.

An initial disability rating in excess of 10 percent for left knee patellar subluxation is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


